Citation Nr: 0618026	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-34 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the character of the appellant's discharge from his 
period of service from August 25, 1980 to July 11, 1986 
constitutes a bar to benefits under the laws administered by 
the Department of Veterans Affairs, to include health 
benefits under Chapter 17, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his parents





ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The appellant had active military service from August 25, 
1980 to July 11, 1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 administrative decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which determined that the 
character of the appellant's discharge from service was a bar 
to VA benefits including health care under Chapter 17.

In September 2005, the appellant and his witnesses appeared 
at the RO and presented testimony in support of the 
appellant's claim before the undersigned.  At this hearing 
the appellant submitted additional evidence accompanied by a 
waiver of RO consideration, which will be considered by the 
Board in adjudication of this appeal.


FINDINGS OF FACT

1.  Prior to August 24, 1983, the appellant repeatedly 
violated articles of the Uniform Code of Military Justice 
and, therefore, would not have been eligible for an honorable 
discharge at that time. 

2.  The appellant received a bad conduct discharge from 
service in July 1986, under conditions other than honorable, 
because of willful and persistent misconduct.



CONCLUSIONS OF LAW

1.  The appellant's September 16, 1982, honorable discharge 
for reenlistment was a conditional discharge, which does not 
result in entitlement to VA benefits. 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.13 (2005).

2.  The appellant's character of discharge from his period of 
service from August 25, 1980 to July 11, 1986, is a bar to VA 
benefits, including health care and related benefits 
authorized under Chapter 17, Title 38, United States Code.  
38 U.S.C.A. §§ 101(2), 5107, 5303(b) (West 2002); 38 C.F.R. 
§§ 3.12, 3.13, 3.360 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because this case involves the legal question regarding 
whether the appellant has legal standing to apply for VA 
benefits, the Veterans Claims Assistance Act of 2000 (VCAA) 
is inapplicable to this appeal.  

However, in December 2003 the RO via letter, informed the 
appellant of the criteria that must be met before he could be 
eligible to apply for VA benefits.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Specifically, VA has associated with 
the claims folder the appellant's service administrative 
records, and lay statements.  VA has also afforded him an 
opportunity to present testimony in support of his claim.  
The appellant has not identified any additional evidence 
pertinent to his claim, not already of record and there are 
no additional records to obtain.  

Legal Criteria

The appellant is seeking to be declared eligible for VA 
benefits. When a person is seeking VA benefits, it first must 
be shown that the service member, upon whose service such 
benefits are predicated, has attained the status of veteran. 
Holmes v. Brown, 10 Vet. App. 38, 40 (1997). "The term 
veteran means a person who served in the active military, 
naval or air service, and who was discharged or released 
therefrom under conditions other than dishonorable." 38 
U.S.C.A. § 101(2). A discharge issued under honorable 
conditions is binding on VA. 38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and 
regulatory bars listed in 38 C.F.R. § 3.12(d).  38 C.F.R. § 
3.12(d) provides that a discharge or release because of one 
of the following offenses is considered to have been issued 
under dishonorable conditions: acceptance of undesirable 
discharge in lieu of trial by general court-martial; mutiny 
or spying; offense involving moral turpitude (this includes, 
generally, conviction of a felony); willful and persistent 
misconduct; and homosexual acts involving aggravating 
circumstances and other factors affecting the performance of 
duty.

A discharge or release because of willful and persistent 
misconduct will be considered to have been issued under 
dishonorable conditions. Willful and persistent misconduct 
includes a discharge under other than honorable conditions, 
if it is determined that it was issued because of willful and 
persistent misconduct. A discharge because of a minor offense 
will not, however, be considered willful and persistent 
misconduct if service was otherwise honest, faithful and 
meritorious. 38 C.F.R. § 3.12(d)(4).

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense. 38 C.F.R. § 
3.12(b). According to 38 C.F.R. § 3.354(a), definition of 
insanity, an insane person is one who, while not mentally 
defective or constitutionally psychopathic, except when a 
psychosis has been engrafted upon such basic condition, 
exhibits, due to disease, a more or less prolonged deviation 
from his normal method of behavior; or who interferes with 
the peace of society; or who has so departed (become 
antisocial) from the accepted standards of the community to 
which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides. 38 C.F.R. § 3.354(b) 
provides when a rating agency is concerned with determining 
whether a appellant was insane at the time he committed an 
offense leading to his court-martial, discharge or 
resignation (38 U.S.C. § 5303(b)), it will base its decision 
on all the evidence procurable relating to the period 
involved, and apply the definition in paragraph (a) of this 
section.

Merits of the claim

A review of the appellant's service records show that he 
enlisted in the United States Marine Corps on August 25, 1980 
for a three-year period of obligated service with a 
prospective service discharge date of August 24, 1983.  He 
subsequently received an honorable discharge on September 16, 
1982 for the sole purpose of reenlistment.  He did reenlist 
on September 17, 1982, for a three-year term of obligated 
service. 

In July 1986, the appellant was discharged from service with 
a Bad Conduct discharge after a special court martial found 
him guilty of failing to go at the time prescribed to his 
appointed place of duty on three occasions between July 20, 
1983 and August 11, 1983.  He was also found guilty of 
charges that on July 12, 1983, he treated with contempt, a 
superior non-commissioned officer (NCO), who was then in the 
execution of his office as well as willfully disobeying a 
lawful order of this NCO on that same date.  Additionally, he 
was also found guilty of knowingly and wrongfully using 
marijuana during the month of June or July 1983 and knowingly 
and wrongfully having in his possession, on or about July 20, 
1983, Tetrahydrocannabinol (THC) , a Schedule I controlled 
substance.    
  
In order to be eligible for most VA benefits, a former 
service member must have been discharged or released from 
active duty under conditions other than dishonorable.  With 
this in mind, the Board initially observes that the 
appellant's honorable discharge from service on September 16, 
1982, was a conditional discharge, given for the sole purpose 
of reenlistment.  Therefore, it does not confer entitlement 
to benefits.  See 38 C.F.R. § 3.13 

However, under 38 C.F.R. § 3.13(c), a discharge will be 
deemed to have been unconditional if, but for an intervening 
reenlistment, a service member would have been given an other 
than dishonorable discharge at the end of his first period of 
obligated service.  In this case, but for an intervening 
reenlistment in September 1982, the appellant would have 
completed his initial period of obligated enlistment on 
August 24, 1983.  He, therefore, would have been eligible for 
VA benefits if his service to this point was completed under 
conditions other than dishonorable.

The record, however, reveals that the appellant would not 
have been eligible for discharge under other than 
dishonorable conditions at that time because he had already 
committed the offenses against Articles 86, 91, and 134 of 
the Uniform Code of Military Justice, which led to his Bad 
Conduct discharge in July 1986.   An other than dishonorable 
discharge, therefore, would not have occurred but for his 
intervening reenlistment and the character of his discharge 
must, consequently, be based on his complete period of 
service.  Moreover, we must find that his discharge from 
service in July 1986 was due to willful and persistent 
misconduct and, therefore under dishonorable conditions.

This creates a bar to all VA benefits predicated on that 
service, except for Chapter 17 benefits.  However, VA 
regulations provide that healthcare and related benefits 
authorized by Chapter 17 of the Title 38 of the United States 
Code may not be furnished for any disability incurred or 
aggravated during a period of service terminated by a bad 
conduct discharge. 38 C.F.R. § 3.360(b).  Thus the veteran is 
not eligible for VA benefits to include health care benefits 
authorized by Chapter 17 of title 38 U.S. Code.

As to the circumstances underling the character of the 
appellant's discharge, while a single act of misconduct of 
the nature identified above may be considered a minor 
offense, the appellant's repeated failure to timely present 
to his place of duty evidenced a continued and intentional 
disregard for his service obligations.  It is also 
significant that while in service, he demonstrated disrespect 
to a superior NCO, used marijuana, and was in possession of a 
controlled substance.  All actions deemed prejudicial to the 
maintenance of military discipline.   

The Board recognizes that the appellant may have had 
difficulty in adjusting to service life subsequent to his 
return from overseas as testified at his hearing in September 
2005.  There is, however, no competent medical evidence of 
record to show that the appellant was insane for VA purposes 
at the time of his misconduct and the appellant does not 
contend otherwise.  As the appellant, was not insane at any 
time during his period of active duty, we must conclude that 
the appellant's service was not terminated under conditions 
other than dishonorable. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001). The preponderance of the 
evidence is against the appellant's claim.


ORDER

The Board having determined that the appellant's discharge 
from the period of service from August 25, 1980 to July 11, 
1986 was under dishonorable conditions, the benefit sought on 
appeal is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


